Citation Nr: 0117589	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had almost continuous active service from 
November 1975 to December 1982.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1998 rating decision by the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  During the 
pendency of the appeal, the veteran's claims file was 
transferred to the Milwaukee, Wisconsin RO.  

Pursuant to a June 2000 Board Remand, this matter was 
returned to the RO for further development.  Specifically, 
the RO was to obtain any and all outstanding treatment 
records documenting the veteran's treatment for hypertension, 
including treatment records from VA medical facilities as 
well as private healthcare providers, to include the 
veteran's primary care provider for hypertension.  Upon the 
completion of the aforementioned development, in a March 2001 
rating decision the RO increased the veteran's initial 
disability evaluation for hypertension to 20 percent pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Thereafter, 
in an April 2001 statement the veteran expressed disagreement 
with this disability evaluation and requested an evaluation 
in excess of 20 percent.  With regard to claims for an 
original or an increased rating, a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
case, the veteran has indicated that he is not satisfied with 
the currently assigned evaluation and therefore, this appeal 
has not been resolved and is still pending before the Board.     


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's hypertension is manifested by diastolic 
pressure that is predominantly 110 or more, but not 120 or 
more.   
CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an initial disability 
evaluation in excess of 20 percent for hypertension.  The 
veteran contends that his current disability evaluation does 
not accurately reflect the severity of his symptomatology.  
The Board initially notes that during the pendency of the 
veteran's appeal, there was a major change in the law which 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now requires VA to proceed directly with an 
adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim for a 
higher initial disability evaluation.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In a June 1998 rating 
decision, an October 1998 Statement of the Case (SOC), a May 
1999 hearing officer's decision, a June 2000 Board Remand, a 
March 2001 rating decision and a March 2001 Supplemental 
Statement of the Case (SSOC) the veteran and his 
representative were notified of all regulations pertinent to 
his claim of entitlement to a higher initial disability 
evaluation for hypertension.  The veteran was also afforded 
VA examinations in July 1997, March 1999 and January 2001 and 
was afforded an opportunity to give hearing testimony at the 
RO in February 1999.  As such, the Board is satisfied that 
the veteran has been ensured due process of law. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations and hearing that have been conducted, the Board 
finds that no further assistance is necessary for an 
equitable adjudication of the veteran's appeal in this case.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where a 
veteran takes exception to an initial rating decision, 
separate or staged ratings may be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the veteran appealed 
the initial assignment of a disability evaluation for 
hypertension and the principles of Fenderson are applicable.

In a June 1998 rating decision, the RO granted service 
connection and assigned a noncompensable disability 
evaluation for hypertension pursuant to DC 7101, effective 
May 21, 1997.  In a May 1999 hearing officer's decision, the 
veteran's disability evaluation was increased to 10 percent, 
effective from May 21, 1997.  Pursuant to a June 2000 Board 
Remand, the RO conducted additional development in this 
matter and in a March 2001 rating decision, the RO assigned a 
20 percent disability evaluation for hypertension pursuant to 
DC 7101 effective May 21, 1997.  DC 7101 provides for a 10 
percent evaluation for hypertension with diastolic pressure 
that is predominantly 100 or more; systolic pressure that is 
predominantly 160 or more; or a history of diastolic pressure 
that was predominantly 100 or more, with continuous 
medication for control.  A 20 percent evaluation is warranted 
for diastolic pressure that is predominantly 110 or more, or 
systolic pressure that is predominantly 200 or more.  A 40 
percent evaluation is warranted for diastolic pressure 
predominantly 120 or more and a 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater, with diastolic 
blood pressure that is less than 90 millimeters.  

The RO increased the veteran's disability evaluation to 20 
percent, effective May 21, 1997, based on a review of the 
entire record, including the veteran's service medical 
records, a July 1997 VA examination report, VA inpatient and 
outpatient treatment records dated October 1997 to June 2000, 
a March 2000 treatment record from Family Medical Center, a 
May 2000 statement from the veteran, an August 2000 statement 
from the veteran with reports of blood pressure dated in 
August 2000 from Wisconsin Veteran's Home and a January 2001 
VA examination report.  

A July 1997 VA examination report reflects blood pressure 
readings of 130/80, 130/70 and 128/80.  The veteran was 
diagnosed with history of hypertension and normal blood 
pressure.  The veteran was not taking nor was he prescribed 
any medication in July 1997 to control his blood pressure.  
Blood pressure readings taken from November 1997 to January 
1999 were as follows:  120/70 (November 1997); 128/88, 100/46 
(lying down) and 132/86 (standing up) (October 1998); 146/90 
(November 1998); 140/88, 144/86 and 140/80 (December 1998); 
144/104 and 146/104 (January 1999).

The veteran was afforded a personal hearing at the RO in 
February 1999.  The veteran testified that he was entitled to 
an increased disability evaluation for hypertension due to 
increased readings over the previous year.  He also reported 
being hospitalized in February 1999 for treatment of 
depression and hypertension.  
The veteran's blood pressure reading in February 1999 as 
reflected in VA hospitalization records documenting treatment 
for depression and substance abuse was 140/100.  The veteran 
was afforded another VA examination in March 1999.  This 
record reflects blood pressure readings of 136/84 and 142/100 
and a diagnosis of stage 1 hypertension.  At the time of the 
examination, the veteran indicated that he was taking 
medication to control his hypertension.  Additional readings 
taken in March 1999 were 134/100, 140/102, 138/96, 134/86, 
130/78 (resting) and 140/90 (post ex).  Readings taken in 
April 1999 were 136/98, 132/90, 132/84, 150/100 (resting) and 
160/120 (post ex).  

VA treatment records dated November 1999 to August 1999 
reflect blood pressure readings as follows:  140/82; 144/94, 
152/85, and 150/88 (November 1999); 160/108, 162/110, 150/110 
and 150/93 (March 2000); 140/98, 146/92 and 165/110 (April 
2000).  An August 2000 record from the Wisconsin Veterans 
Home shows that the veteran's blood pressure readings were 
150/106 and 160/115.  In August 2000, the veteran submitted a 
statement indicating that he continued to have a problem with 
his blood pressure and that it was causing him to miss work.  
He stated that he was employed by the Wisconsin Veterans Home 
in King, Wisconsin.  He reported that the head physician 
there was treating him for hypertension and trying different 
medications to control the disorder.  

The veteran was afforded a VA examination in January 2001.  
At that time, the veteran reported ongoing difficulty with 
hypertension and indicated that he had symptoms to include 
headaches and occasional dizziness.  It was noted that the 
veteran was employed on a part-time basis in a potato factory 
sorting potatoes.  He stated that he had held four jobs in 
the previous year, each of which lasted one to two months.  
He reported missing time from work due to his hypertension as 
well as a result of headaches and arthritis in his left foot 
and hip.  The examiner noted that the veteran had been 
treated for alcohol and drug abuse and had most recently been 
hospitalized for four months at King Hospital in 2000.  
Examination revealed blood pressure readings of 175/120 and 
165/102.  The diagnosis was essential hypertension, poorly 
controlled and need of more medical therapy.   

A review of the evidence in this case reflects predominant 
diastolic pressure readings of 100 or more.  However, recent 
records reflect diastolic pressure readings of 110 or more, 
which is consistent with the currently assigned 20 percent 
disability evaluation, and the veteran has reported ongoing 
difficulty with controlling his blood pressure.  There is no 
indication that the veteran's blood pressure is predominantly 
manifested by diastolic pressure readings of 120 or more, or 
by predominant diastolic pressure readings of 130 or more to 
warrant the grant of a 40 or 60 percent disability 
evaluation.  As such, the Board concludes that the totality 
of the relevant evidence does not reflect that the criteria 
for an evaluation in excess of the currently assigned 20 
percent for hypertension under DC 7101 have been met.  
Moreover, as the veteran has not been diagnosed with 
hypertensive heart disease (as opposed to his current 
diagnosis of hypertension), the provisions of 38 C.F.R. § 
4.104, DC 7007 (setting forth the criteria for hypertensive 
heart disease) are not for application.  

In reaching this decision, the Board has also considered the 
potential application of various other provisions of 
38 C.F.R., Parts 3 and 4 as well as the entire history of the 
veteran's disorder.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  The veteran has asserted that he has missed 
some work due to his hypertension.  However, the evidence 
does not show that the veteran's hypertension has caused 
marked interference with employment (beyond that contemplated 
by the assigned evaluations) or necessitated frequent periods 
of hospitalization.  A review of the records reveals that the 
veteran also suffers from other disorders including 
headaches, arthritis in his left foot and hip and alcohol and 
substance abuse.  A June 1999 VA outpatient treatment record 
reveals that the veteran indicated that he attributed his 
inability to maintain jobs and relationships to drug 
dependence.  Further, the veteran's hospitalizations have 
primarily been for treatment of depression and substance 
abuse, not for treatment of hypertension.  In the absence of 
evidence showing that the veteran's hypertension alone has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization, the Board 
finds that the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) have not been met and a higher initial evaluation may 
not be granted on this basis.  The veteran is, of course, 
free to reopen his claim for increase at any time with 
evidence of increased disability, but at this time the 
evidence does not demonstrate entitlement to a higher 
evaluation.  


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for hypertension is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

